DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/23/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

The Examiner has approved drawings filed on 1/23/20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7, 10 - 11, 13 – 14, 16 -17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, of U.S. Patent No. 10580120. Although the claims at issue are not identical, they are not patentably the claims of the instant application are anticipated by the claims of 120.
With respect to claim 1 of the instant application, claim 1 of the 120 stipulates an image processing method for processing at least one image. 
  	An image processing method for processing at least one image, (column 22, lines 56-57):, the method comprising: determining filter costs for image regions based on image gradient indications for the at least one image (column 22, lines 58-61); and applying a filtering operation to the at least one image with filter logic using the determined filter costs for the image regions (column 22, lines 62- 65). So that the invention defined by claim 15 of the instant application is fully anticipated by claim 12 of the 120. Claim 20, of the instant application, is anticipated by claim 18, of the 120 patent, and similarly analysis as claim 1. Finally, the additional requirements variously set forth In claims 2 - 7, 10, 11, 13, 14, 16, 17, 19 of the instant application are variously stipulated by corresponding limitations set forth in claims   2 – 11, of the 120 patent, so that claims 2-7, 10- 11, 13- 14, 16-17, 19 of the instant application are also fully anticipated by claims 2- 11, 13- 17 of the patent.
Allowable Subject Matter
6.	Claims 8 - 9, 12 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571) 272-7446, The examiner can normally be reached on 7,30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.usptQ.qoy. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBG) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000,
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669